DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 13 are rejected under 35 U.S.C. 103 as obvious over Endo et al. (WO2015/147215A)
In regards to claim 1, Endo teaches ethylene -olefin copolymer and lubricating oil (title).  The copolymer is prepared from -olefin having 3 to 20 atoms in the presence of a catalyst that contains a crosslinked metallocene compound A having a formula I (which is the structure of formula 1 of the claim) and a least one compound B selected from organic metal compounds, aluminoxy compound and compounds that are reacted with the crosslinked metallocene compound and forms an ion pair (abstract).  The copolymer is present in the lubricating oil composition at from 1 to 100% or from 2 to 70% more preferably, and thus provides a liquid copolymer as claimed [0167].  
The composition can comprise a low viscosity mineral or synthetic base oil which further comprises esters such as fatty acid esters in addition to the synthetic oils and having kinematic viscosity at 100ºC of from 2 to 40 mm2/s (cSt) [0168, 0173].  Synthetic oils intrinsically have a viscosity index of 120 or higher and such oils such as polyalphaolefins typically have pour points of -30ºC or lower as claimed.  For instance, see paragraphs 0030 – 0033 of Abe Shota (JP 2016069405) which may be relied upon as evidence of such properties or as obviousness of using PAO’s having such pour points in lubricating oils.  
While the process of preparing the ethylene -olefin copolymer does not limit the composition of the claim such long as the copolymer itself is taught, Endo teaches the process of preparing the copolymer using the same metallocene catalysts as previously discussed.  The polymerization is a solution polymerization [0141].  The catalyst is the same catalyst as claimed [0015 – 0020].  The copolymer is the same liquid random copolymer as claimed [0081, 0163].
In regards to claims 2 – 6, Endo teaches the composition having the claimed limitations.  Again, it is noted that while Endo teaches the specific catalyst of the claims, the limitation to the catalyst and method of preparing the copolymer does not further limit the claims where the claimed copolymer is taught.
In regards to claim 7, Endo teaches the composition having the claimed metallocene as previously stated [0109].
In regards to claim 8, Endo teaches the composition wherein the ammonium cation is dimethylanilinium cation [0112].
In regards to claim 9, Endo teaches the composition having the claimed limitations [0091].
In regards to claim 10, Endo teaches the composition comprising the C3 -olefin which is propylene
In regards to claim 11, Endo teaches the composition having the base oil and the ethylene copolymer having similar ethylene and olefin mol% and prepared using the same method and using the same metallocene catalyst as claimed, and having similar molecular weight and molecular weight distribution; and thus, would be expected to have similar properties such as pour point, bromine number etc. [0153, 0154].
Alternatively, in view of Uhm et al. (US 2015/0266985) which teaches similar and/or identical ethylene copolymers for synthetic lubricants, the claim will be obvious.  Uhm teaches liquid random copolymer having ethylene and alphaolefin and prepared from a metallocene catalyst, wherein the ethylene content is from 60 to 40 mol% and the alphaolefin is 3 to 20 carbon olefin having 40 to 60 mol% and the copolymer has a number average molecular weight of from 500 to 10,000 daltons and a molecular weight distribution (Mw/Mn) of 3 or less, Kv100 of from 30 to 5,000, pour point of from 30 to 45C and a bromine number of 0.1 or less , and wherein the copolymer is useful in synthetic lubricants (abstract).  Since the polymers of Endo are similar and/or identical, they would be expected to have similar or identical properties as recited in Uhm. 
Also, persons of ordinary skill in the art at the time the claim was filed would have found it obvious to have used the copolymer of Uhm in the synthetic oil of Endo, as they are similar copolymer for synthetic oils.  And similarly, it would have been obvious to have used the synthetic oil composition of Endo as synthetic oil in Uhm, as Uhm allows for the use of the copolymer in synthetic oil compositions.
In regards to claim 12, 13, Endo teaches the composition having the claimed limitations as previously discussed.  Endo also teaches the method of preparing the copolymer.  Thus, when the copolymer is blended in the oil the method of preparing the oil is intrinsically provided.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 17/442,125. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same composition but fails to recite the amounts of the copolymer or the base oil but which are obvious in view of Endo et al. (WO2015/147215A).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16 of U.S. Patent No. 17/442,128. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same composition and further requires that the base oil and the copolymer are provided at specific amounts overlapping the claimed range.  The copending application teaches the base oil can have Kv100 of at least 2 cSt at be present at up to 70% in the composition and the copolymer can have at least 30 cSt and be present at amounts of as low as 30% in the composition, which would provide composition having Kv100 that overlaps the claimed range.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 17/442,131. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same composition for use as hydraulic oils and further requires that the base oil and the copolymer are provided at specific amounts overlapping the claimed range.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 13 of U.S. Patent No. 17/442,132. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same composition useful in internal combustion engines and further recites kinematic viscosity of the composition that overlaps the claimed range.  The copending application does not recite the amounts of the copolymer and oil in the composition but which is obvious in view of Endo et al. (WO2015/147215A).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 of U.S. Patent No. 17/442,133. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same composition useful in gears and further recites kinematic viscosity of the composition that overlaps the claimed range.  The copending application does not recite the amounts of the copolymer and oil in the composition but which is obvious in view of Endo et al. (WO2015/147215A).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 15 of U.S. Patent No. 17/442,590. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same composition but for use as engine oils and further requires kinematic viscosity of the composition which does not overlap but is so close to the claimed range as to be obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1 – 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 18 of U.S. Patent No. 17/442,596. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same composition but for use as compressor oils and further requires that the base oil and the copolymer are provided at specific amounts that overlaps the ranges in the instant claims.  Also, the kinematic viscosity of the composition is recited at 40ºC which would provide a range that overlaps the Kv100 range of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771